Citation Nr: 1221613	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  09-15 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUES

1. Entitlement to service connection for a claimed bilateral hearing loss.

2. Entitlement to service connection for a claimed pulmonary disorder.

3. Entitlement to service connection for an upper respiratory disorder, claimed as sinusitis.

4. Entitlement to an initial rating in excess of 30 percent for the service-connected psychiatric disability.

5. Entitlement to an initial compensable rating for the service-connected otitis media.

6. Entitlement to a rating in excess of 10 percent for the service-connected left ankle disability.

7. Entitlement to a compensable rating for the service-connected status post septoplasty.

8. Entitlement to a compensable rating for the service-connected ventral hernia.

9. Entitlement to an increased rating in excess of 10 percent for the service-connected lumbosacral strain.

10. Entitlement to an increased initial rating in excess of 10 percent for the service-connected radiculopathy of the left lower extremity.

11. Entitlement to an increased initial rating in excess of 10 percent for the service-connected radiculopathy of the right lower extremity.

12. Entitlement to an increased rating in excess of 10 percent for the service-connected right knee disability.

13. Entitlement to an increased rating in excess of 10 percent for the service-connected left knee disability.



REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to June 2003.

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2008 and February 2008 by the RO.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at an October 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

At his October 2010 hearing, the Veteran described ongoing treatment at VA, pertinent to his claims on appeal, the records of which are not associated with his claims file.  

As a result, the RO must seek to obtain the additional relevant records of treatment and associate them with the claims file. Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are considered to be constructively contained in the claims folder and must be obtained before a final decision is rendered).

With respect to the increased ratings claims on appeal, the most recent VA examinations were performed in 2007.  At the October 2010 hearing, the Veteran described ongoing symptoms and material changes in his conditions.  

As a result, the Board finds that current VA examinations to determine the current severity of the service-connected disabilities are required.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95.

After reviewing the Veteran's claims for service connection for bilateral hearing loss disability and respiratory disabilities, the Board finds that, in light of additional testimony received at the Veteran's October 2010 Board hearing, additional examinations and opinions are required to determine the nature of any current disorder and whether the disorders are related to service or to other service-connected disorders, including otitis media and status post septoplasty.  See 38 U.S.C.A. § 5103A(d).  

Also, as will be described, a computer disc with image files depicting the conditions and circumstances of the Veteran's active service has been damaged while in the possession of VA.  

As a result, the Veteran must be provided the opportunity to resubmit the photographs on a computer disc or printed form and to discuss the relevance of the images to his claims.  See 38 U.S.C.A. § 5103A(a).

Accordingly, the case is REMANDED to the RO for the following action:

1. The RO should take appropriate steps to request that the Veteran to identify all VA and non-VA health care providers who have treated him for his claimed conditions since service.    

After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any records that have not been previously received from each health care provider the Veteran identifies.  

The records sought must include all relevant records of VA treatment since July 2009.

The Veteran must also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO.

2. The RO should take all indicated action to notify the Veteran and his representative that the computer disc containing images from his period of active service was damaged prior to being associated with the Veteran's claims file.  The disc was said to include the following: pictures depicting conditions the Veteran experienced during a sandstorm; a picture of a structure the Veteran helped to build in Iraq; a picture of conditions the Veteran experienced following a hail storm; and a picture of the Veteran following a sandstorm.

The Veteran should be afforded an opportunity to resubmit the images on another computer disc or in printed form, and to address the relevance of these pictures to his claims.

The Veteran must further be provided to opportunity to relate in detail the locations, nature and circumstances of service depicted in the photographs.

3. The RO should make arrangements with the appropriate VA medical facility for the Veteran to be afforded examinations for the purpose of determining the current manifestations and severity of his service-connected psychiatric disability, otitis media, status post septoplasty, ventral hernia, lumbosacral strain, radiculopathy of the left lower extremity, radiculopathy of the right lower extremity, right knee disability, left knee disability, and left ankle disability.

The RO must send the claims file to the examiners for review, and the clinicians must indicate that the claims file was reviewed.

All indicated tests and studies must be performed, and any indicated consultations must be scheduled.

The examination reports must address the relevant criteria in the VA rating schedule.

* For the service-connected lumbosacral strain, right knee, left knee, and left ankle disabilities, an appropriate examiner must perform full range of motion studies of the affected joints and comment on the functional limitations of the service-connected disorder caused by pain, flare-ups of pain, weakness, fatigability, and incoordination.  In addition, the examiner must discuss the nature and extent of any muscle spasms of the back or abnormal curvature of the spine.

* For the service-connected radiculopathy of the left and right lower extremities, an appropriate examiner must state the nerve distribution affected; whether the nerve impairment is best described as a paralysis, neuritis or neuralgia; and whether the level of impairment is best described as complete (if paralysis), severe, moderate, or mild.

* For the service-connected psychiatric disability, an appropriate examiner must note the nature and severity of all psychiatric symptoms, and assign a Global Assessment of Functioning score with a fully reasoned explanation for the score assigned.

* For the service-connected otitis media, an appropriate examiner must indicate whether the condition is suppurative, or results in aural polyps.  The examination must include audiological testing to determine whether there is hearing loss associated with the otitis media.

* For the service-connected ventral hernia, an appropriate examiner must indicate whether the hernia would be well-supported by a belt under ordinary conditions or whether the hernia would be best described as small, large, or massive, with a fully reasoned explanation.

* For the service-connected status post septoplasty with residual decreased air passage, bilaterally, an appropriate examiner must state whether there is at least 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.

* The examiners must additionally address the impact of the service-connected disabilities on his social and occupational functioning and ordinary activities of daily life.

* Each examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions.  

4. The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining whether it is at least as likely as not that the Veteran has a current hearing loss disability that began during service or is due to an incident of service, including hazardous noise exposure or his service-connected chronic otitis media.  

* The RO must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed.

* The examiner must take a complete history from the Veteran regarding the history, nature and onset of his hearing loss.

* If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

* The examination must include an audiological testing  for the purpose of determining the nature and etiology of the Veteran's hearing loss and whether the Veteran has a current hearing loss disability as defined by VA regulations.

* The examiner must provide an opinion as to whether the Veteran's hearing loss is related to hazardous noise exposure during service, or is CAUSED OR CHRONICALLY WORSENED by service-connected chronic otitis media.

* The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions.  

5. The RO must make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination for the purpose of determining whether the Veteran has a respiratory disability that began during service; is related to any incident of service; or is CAUSED OR CHRONICALLY WORSENED by the service-connected otitis media or status post septoplasty.
 
* The RO must send the claims file to the examiner for review, and the clinician must indicate that the claims file was reviewed.

* The examiner must take a complete history from the Veteran regarding the history, nature and onset of his respiratory symptoms.

* If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must state this, with a fully reasoned explanation.

* A diagnosis for each upper respiratory disorder and lower respiratory disorder found on examination must be provided.

* For each diagnosed upper or lower respiratory disorder, the examiner must provide an opinion as to whether the disorder began during service or is related to any incident of service.

* For each diagnosed upper or lower respiratory disorder, the examiner must provide an opinion as to whether the disorder is caused OR CHRONICALLY WORSENED by the Veteran's service-connected chronic otitis media or status post septoplasty with residual decreased air passage bilaterally.

* The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions.  

6. After completing all indicated development to the extent possible, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive Supplemental Statement of the Case and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

No action is required of the Veteran until he is otherwise notified by the RO.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

